McCOMB, J.
This is a petition by the State Insurance Fund for the annulment of an order of the Industrial Accident Commission denying petitioner’s application for a lien against any unpaid award of compensation allowed applicants in the matter of Helmick v. Safway Steel Scaffold Company and State Compensation Insurance Fund, No. L. A. 49-468.
The essential facts are these:
June 11, 1940, respondent Industrial Accident Commission made an award in favor of Alyce Helmick for the wrongful death of her husband, finding that the Safway Steel Scaffold Company had been guilty of serious and willful misconduct. June 13, 1940, petitioner asked respondent commission for a stay of execution, which request was denied. Thereafter Alyce Helmick filed a certified copy of the findings and award of June 11, 1940, of respondent commission as a judgment with the clerk of the superior court and by levying on Safway Steel Scaffold Company’s bank account obtained $654.78. March 10, 1941, on rehearing respondent *391commission revoked its previous finding that petitioner herein, the Safway Steel Scaffold Company, was liable for serious and willful misconduct and made a finding that said petitioner was not liable for serious and willful misconduct.
Since it appears from the record in the present case that petitioner, State Compensation Insurance Fund, has not paid out any money whatsoever under the original award to Alyce Helmiek, said petitioner has not been injured and has no claim for reimbursement.
For the foregoing reasons the order of the respondent, Industrial Accident Commission, is affirmed.
Moore, P. J., and Wood (W. J.), J., concurred.